       Case 3:20-cv-05215-RSM Document 50 Filed 02/08/21 Page 1 of 1



 1                                                  The Honorable Judge Ricardo S. Martinez
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                    FOR THE WESTERN DISTRICT OF WASHINGTON
 8     WILLIAM CONRAD,                                   Case No. 3:20-cv-05215-RSM
 9              Plaintiff,                               ORDER STAYING CASE
10              v
11    C R BARD INCORPORATED, et al
12              Defendants,
13
14          Upon consideration of the Parties’ JOINT MOTION TO STAY DEADLINES and
15   ORDER, and for good cause appearing, IT IS HEREBY ORDERED that the Parties’
16   Motion is GRANTED, and all deadlines are hereby stayed for sixty (60) days after the entry
17   of this Order to allow the Parties to finalize the settlement of this matter.
18
     IT IS SO ORDERED this 8th day of February 2021.
19
20
21
22                                               A
                                                 RICARDO S. MARTINEZ
23                                               CHIEF UNITED STATES DISTRICT JUDGE

24
25
26
27
28
